Citation Nr: 0903123	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 
2006, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 70 percent 
for PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1966.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and October 2007 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, in pertinent 
part, granted entitlement to service connection for PTSD and 
assigned an initial rating of 50 percent, effective June 29, 
2006, and denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  

In December 2008, the veteran provided testimony at a hearing 
before the undersigned.  A transcript of the hearing is of 
record.

In August 2007, the veteran withdrew his appeal with respect 
to the issue of entitlement to service connection for 
hypertension.  Therefore, this issue is not before the Board.

The Board notes that in an August 2008 rating decision, the 
veteran was awarded an increased initial rating of 70 percent 
for PTSD, effective June 29, 2006.  A claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  The veteran has testified that he is 
seeking a higher rating.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in an 
unappealed April 2002 rating decision; that decision is 
final.

2.  A claim to reopen was not received prior to June 29, 
2006.

3.  Service connection for PTSD was granted in an October 
2007 rating decision; the evidence warranting reopening of 
the claim did not include service department records.

4.  Since July 21, 2008, the veteran's PTSD has been 
productive of total occupational and social impairment.

5.  Bilateral hearing loss was noted on the examination for 
entrance into service and did not undergo an increase in 
severity during active duty service.

6.  Tinnitus was first demonstrated long after service and is 
not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 29, 
2006, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c)(3), 3.400 (2008).

2.  The schedular criteria for a disability rating of 100 
percent for PTSD have been met since July 21, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Tinnitus was not incurred or aggravated during active 
service, and its incurrence or aggravation during service may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the appeals for an earlier effective date and 
higher initial rating, the appeal arises from disagreement 
with the initial evaluation and effective date following the 
grant of service connection.  The courts have held that once 
service connection is granted the claim is substantiated, 
additional VCAA notice is not required; and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, No. 05-0876 (Fed. 
Cir. May 19, 2008).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Id.  There 
has been no allegation of prejudice in this case.

In a letter issued in July 2006, prior to the initial 
adjudication of the claims, the RO notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Effective Date and Initial Rating

I.  Earlier Effective Date

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

The effective date of an award of service connection based on 
new and material evidence received after a final adjudication 
will be the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records, in which 
case the effective date will be the later of the date 
entitlement arose or the date of receipt of the earlier 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's initial claim for service connection for PTSD 
was received on November 8, 2001.  The claim was denied in an 
April 2002 rating decision.  The veteran did not appeal the 
denial of his claim and the rating decision became final.  

On June 29, 2006, the veteran faxed a statement to the RO and 
stated that he wished to reopen his claim for entitlement to 
service connection for PTSD.  Entitlement to service 
connection for PTSD was granted in October 2007 rating 
decision on appeal, effective June 29, 2006.

Although the veteran alleges that the proper effective date 
for the grant of service connection for PTSD should be from 
2001 as he originally filed for entitlement to service 
connection at that time, 38 C.F.R. § 3.400(q)(2) is clear 
that the effective date for an award of service connection 
based on new and material evidence received after a final 
denial is the later of the date entitlement arose or the date 
of receipt of the reopened claim unless the new and material 
evidence consists of service department records.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The veteran has not 
submitted any additional service department records in 
support of his claim.  There is no evidence that he filed a 
claim to reopen his previously denied claim prior to June 29, 
2006.  Therefore, June 29, 2006, the date his reopened claim 
was received, is the proper effective date for service 
connection for PTSD.  38 C.F.R. § 3.400(b)(2)(i).  

II. Initial Rating

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for PTSD was granted in the October 2007 
rating decision on appeal.  An initial rating of 50 percent 
was assigned, effective June 29, 2006.  As noted above, an 
increased rating of 70 percent was assigned in an August 2008 
rating decision, also effective June 29, 2006.

Outpatient treatment records from the Charleston VA Medical 
Center (VAMC) show that the veteran's PTSD was found to be 
moderate during an examination in June 2006.  The veteran had 
been out of mental health treatment for a year and reported 
that his medication had run out.  He was irritable, reported 
worsening nightmares and poor sleep, and appeared anxious and 
guarded.  His speech was normal, and he denied any suicidal 
or homicidal ideation.  The diagnosis was PTSD and major 
depression that was recurrent and moderate.  A GAF score of 
51 was assigned.

In July 2006, the veteran had poor eye contact and came close 
to tears during a mental health evaluation.  He stated that 
his hobbies included fishing and going to the gym, although 
he had not been going regularly.  In October 2006, the 
veteran complained of worsening concentration and focusing 
that had been going on for some time.  He had begun attending 
group therapy on a regular basis and a GAF score of 55 was 
assigned.  

The veteran was again seen at the VAMC in March 2007.  He 
reported having no nightmares or panic attacks during the 
last month.  His mood was slightly improved and he stated 
that attending group therapy had been helpful.  He continued 
to have trouble focusing but denied that it affected his 
everyday life.  His appearance and speech were normal, and he 
denied any homicidal or suicidal ideation as well as abnormal 
perceptions.  Moderate recurrent PTSD was diagnosed with a 
GAF score of 55.

Following an April 2007 group therapy meeting, the veteran 
was noted to have stable functioning at impaired levels.  He 
had significant anxiety and depression that contributed to 
impairments in family, employment, and social and 
recreational activities.  

In August 2007, the veteran reported to his primary care 
physician that PTSD symptoms were worsening and he 
experienced hypervigilance, avoidance, decreased sleep, 
anxiety, and re-experiencing thoughts.  He was referred to 
his mental health provider.  

The veteran was provided a VA psychiatric examination in 
September 2007.  During the examination, he kept his eyes 
closed, rubbed his hair, and mumbled.  He had been married to 
his wife for 38 years and had three adult children.  The 
veteran reported that he worked for 23 years as a railroad 
conductor until his retirement in 1996 due to a right hand 
injury.  He stated that his days were spent at home with very 
little socializing.  He occasionally attended church, but was 
not involved, and the veteran's wife noted that he was 
withdrawn from the family.  

The veteran reported PTSD symptoms of hyperarousal, re-
experiencing trauma with nightmares, intrusive memories, and 
flashbacks that led to panic attacks.  He avoided family 
gatherings, restaurants, and public places.  The veteran 
reported having suicidal ideation when his wife threatened to 
leave him, but denied homicidal ideation.  He did not display 
psychotic symptoms and was able to maintain the activities of 
daily living.  

His memory was affected by PTSD and he had difficulty with 
dates and appointments.  He reported having panic attacks 
that occurred approximately once per month.  The diagnosis 
was prolonged PTSD with moderate symptoms and a GAF score of 
55 was assigned.

During treatment at the VAMC in November 2007, the veteran 
was noted to be alert with good eye contact.  His speech and 
appearance was normal and his memory was found to be intact.  
He was not suicidal or homicidal and he denied experiencing 
hallucinations.  Moderate PTSD was diagnosed with a GAF of 
61.  

In January 2008, the veteran was seen for a scheduled 
psychiatric appointment with his VAMC case manager.  He 
reported significant panic attacks occurring about twice a 
week.  His speech was normal, but he had psychomotor 
agitation with his knee bouncing.  The veteran was diagnosed 
with PTSD as well as panic with agoraphobia and generalized 
anxiety.  

The veteran's most recent VA psychiatric examination was 
conducted on July 21, 2008.  He appeared highly anxious, 
distracted, and uncomfortable.  He had difficulty attending 
to verbal directions and processing verbal information.  

The veteran complained of pain attacks, sleep difficulties, 
and general anxiety and depression.  He did not often leave 
the house and while he used to enjoy fishing, he had not been 
in five or six years.  He had no social network and did not 
visit with other people except when he occasionally attended 
church.  

The veteran reported that he was frequently irritable and 
frequently snapped at his wife.  His panic attacks occurred 
once or twice a week.  He displayed significant impairment in 
concentration, reasoning, and judgment.  Throughout the 
interview he appeared anxious and distracted.  He denied any 
current or recent homicidal or suicidal ideation and denied 
experiencing delusions.  He had significant impairment in 
concentration, reasoning, and judgment.  

The examiner found that the veteran's cognitive functioning 
was significantly impaired to the extent that making 
appropriate adjustments in the workplace would be difficult.  
The veteran had a minimum quality of life and even the 40-
minute interview taxed him to the extent of his resources.  
The diagnosis was PTSD and a GAF score of 48 was assigned.  

During his December 2008 hearing, the veteran testified that 
PTSD caused him to want to be alone at all times and to have 
no life.  He felt that he was totally impaired due to PTSD.  
Similarly, the veteran's wife in a November 2007 statement 
wrote that the veteran often appeared to have a split 
personality due to his mood changes.  He experienced 
increased panic attacks, anxiety, and nightmares.  They often 
fought resulting in physical and mental abuse.  

Analysis

The list of symptoms under the rating criteria for 
psychiatric disabilities are meant to be examples of symptoms 
that would warrant the evaluation, but are not meant to be 
exhaustive, and the Board need not find all or even some of 
the symptoms to award a specific evaluation.  Mauerhan v. 
Principi, 16 Vet App 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan v. Principi, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed.  

Prior to the July 2008 examination the veteran was 
consistently found to have moderate disability from PTSD and 
was given GAF scores indicative of that level of disability.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 
(2008).  These findings belie a conclusion that there was 
total occupational and social impairment.  

Although, the veteran was not employed during this period, 
the evidence, including his own statements, establish that he 
stopped working in 1996 due to a right-hand injury and not 
PTSD.

At the July 2008 VA examination, the veteran was given a GAF 
indicative of an inability to work and having no friends.  He 
was reported to have virtually no social contacts except with 
his immediate family.  Even his family relationships were 
reported to be significantly impaired.  Considering these 
findings and the having had the opportunity to observe the 
veteran at his recent hearing, the Board concludes that PTSD 
has caused symptoms approximating total occupational and 
social impairment since the July 21, 2008 examination.  Hence 
a 100 percent rating is warranted since that date.



Service Connection Claims

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hearing loss or 
tinnitus due to an organic disease of the nervous system, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 38 
C.F.R. § 3.385.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2008). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that he incurred a bilateral hearing 
loss disability and bilateral tinnitus due to in-service 
noise exposure from various types of heavy machinery and 
engines as well as mortar and other weapons fire.  

At his December 2008 hearing, he testified that he had no 
medical history of hearing loss or tinnitus prior to service.  
He also testified that his hearing loss began during service 
and had progressed to the present day.  He first noticed the 
onset of tinnitus in approximately 1989.

Service medical records show that bilateral hearing loss as 
defined in 38 C.F.R. § 3.385, was noted on the May 1964 
enlistment examination audiogram.  High frequency hearing 
loss was diagnosed at the May 1966 separation examination.  
There was no evidence of treatment or diagnoses pertaining to 
tinnitus during service.  

The post-service medical evidence shows that the veteran 
first sought treatment for hearing loss disability and 
tinnitus in February 2007, more than 40 years after his 
separation from service.  At that time, he was provided an 
audiological examination that established the presence of a 
bilateral hearing loss disability and bilateral tinnitus.  In 
March 2007 he was fitted with hearing aids. 

The veteran was also provided a VA audiological examination 
in March 2007.  He reported his belief that hearing loss and 
tinnitus were due to in-service combat noise exposure such as 
mortars, explosions, and gunfire.  His post-service noise 
exposure included working as a railroad conductor around 
noisy trains for 20 years.  

The veteran reported that he noticed the onset of tinnitus 
years earlier.  The diagnoses were bilateral tinnitus and 
normal to severe bilateral sensorineural hearing loss.  The 
examiner concluded that the veteran's pre-existing hearing 
loss was not aggravated by military service and his tinnitus 
was not a result of active duty service.  The examiner noted 
that there was no significant difference in the veteran's 
puretone thresholds at induction and separation and no 
evidence in his service records of worsening hearing or 
tinnitus.  The examiner also noted that the veteran had a 
history of significant occupational noise exposure with his 
job as a railroad conductor.  

Because hearing loss was recorded on the audiogram for 
examination for entrance into service, the presumption of 
soundness is not for application.  38 U.S.C.A. § 1111.  

Although the veteran testified that he had no medical history 
of hearing loss prior to his entry into active duty service, 
his service treatment records show that hearing loss was 
noted on his enlistment examination in May 1964.  

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of 
a current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

Given the documentation of hearing loss at the time of 
service entrance and prior to any combat related noise 
exposure, the veteran has not offered satisfactory evidence 
of service incurrence and his testimony is not consistent 
with the circumstances of service.

The Board finds the contemporaneous entrance examination to 
be more probative than the veteran's recollections reported 
many years after the events in question.  It also appears 
that the VA examiner found that hearing loss pre-existed 
service.  The weight of the evidence is, therefore, to the 
effect that bilateral hearing loss pre-existed service.

The remaining question is whether the pre-existing disability 
was aggravated in service.  The only medical opinion is that 
the record does not show aggravation in service.  

The veteran has reported the incurrence of hearing loss 
during service.  This testimony could be read as alleging 
worsening in service.  The in-service audiograms, however, do 
not document such worsening.  The only medical opinion is 
that there was no aggravation.

The recent contentions and testimony of the veteran are 
outweighed by the contemporaneous record that shows no 
complaints of hearing loss in service, the undisputed absence 
of any treatment for hearing loss in the years following 
service, and the medical opinion of the March 2007 VA 
examiner that the veteran's hearing loss disability was not 
aggravated during active duty service.  Therefore, service 
connection is not warranted for this disability.

Tinnitus

The veteran has not reported a continuity of symptomatology 
regarding tinnitus.  He testified that he noticed the onset 
of tinnitus in approximately 1989, more than 30 years after 
service.  There is no evidence demonstrating tinnitus to a 
compensable degree during the presumptive period, and the 
absence of any clinical evidence for decades after service 
weighs the evidence against a finding that tinnitus was 
present in service or in the year immediately after service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The only competent medical opinion as to the etiology of the 
current tinnitus is that of the VA examiner, who provided an 
opinion against a link between tinnitus and service.

In essence, the only opinion linking the current disabilities 
to service is that of the veteran.  As a lay person, he is 
not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board therefore concludes that the evidence is against a 
nexus between the veteran's tinnitus and his active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
therefore, denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an effective date earlier than June 29, 2006, 
for the grant of service connection for PTSD is denied.

Entitlement to an initial rating of 100 percent for PTSD is 
granted effective July 21, 2008.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


